Citation Nr: 0703647	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  99-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 18, 
1997, for the grant of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In September 2004, the Board remanded the issue appearing on 
the title page of this decision for the issuance of a 
statement of the case.  This case has since been returned to 
the Board for further appellate action on this issue.  

In September 2004, the Board also remanded claims of 
entitlement to increased ratings for the veteran's service-
connected right and left hip disabilities.  However, in a 
letter dated in October 2004, the veteran withdrew his 
appeals with respect to those issues.  Thus, they are no 
longer in appellate status.  38 C.F.R. § 20.204(c) (2006).

Finally, the Board notes that in a February 2003 remand, it 
referred to the RO the claim of entitlement to compensation 
for a right hand disorder under the provisions of 38 U.S.C. 
§ 1151.  However, in a letter dated in June 2006, the veteran 
withdrew this claim.


REMAND

The veteran is seeking an effective date earlier than 
November 18, 1997, for the grant of a TDIU.  He contends that 
a claim should have been inferred from submissions and 
medical evidence submitted to VA in regard to other claims 
pending prior to receipt by VA of the November 18, 1997, TDIU 
claim.  He further contends that claims currently pending 
before the United States Court of Appeals for Veterans Claims 
(Court) could potentially establish a schedular rating to the 
extent required for a TDIU prior to November 18, 1997.  The 
veteran specifically requested by letter sent to the Appeals 
Management Center (AMC) in August 2006, that his claim not be 
sent to the Board for adjudication until his appeal before 
the Court has been decided.  

In light of the potentially significant impact of litigation 
pending before the Court on the veteran's entitlement to an 
earlier effective date for the grant of TDIU, and in light of 
the veteran's specific request that adjudication of his claim 
be held in abeyance, the Board finds that adjudication of the 
claim of entitlement to an effective date earlier than 
November 18, 1997, for the grant of TDIU at this time could 
be prejudicial to the veteran, and that the claim was 
therefore prematurely recertified to the Board.  

Accordingly, the case is REMANDED for the following action:

Upon resolution of the issues of 
entitlement to an effective date earlier 
than November 18, 1997, for the grant of 
service connection for disabilities of the 
right knee, left knee, and low back, 
currently on appeal to the United States 
Court of Appeals for Veterans Claims, the 
claim of entitlement to an effective date 
earlier than November 18, 1997, for the 
grant of a TDIU should be readjudicated.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


